Title: To John Adams from J. D. Schweighauser, 22 May 1779
From: Schweighauser, John Daniel
To: Adams, John


     
      Sir
      
       ante 22 May 1779
      
     
     I am honoured with your favor of the 2 Instant in compliance to which I have wrote to Cap Landais for Mr. T. Greenleaf’s passage.
     Inclose you will find the note of Sundry Articles which Mrs. Schweighauser has bought for Mrs. Adams amounting to 1730:16 which she hopes will meet with her approbation. This small Sum you will please to pay either to Mr. Odea or Messrs. Puchelberg & Co. at L Orient if convenient and if you had occasion on the other hand for Money I will write by tomorrows post to the latter to furnish it to you.
     I am with much respect Sir Your mo humble obt. Servant
     
      J. Dl. Schw Schweighauser
     
    